Title: To Thomas Jefferson from William Duane, 23 April 1802
From: Duane, William
To: Jefferson, Thomas


            
              23d April 1802
            Wm. Duane’s respects—No copies of the Country Aurora have ever been reserved, and only ten of the daily paper; if the Daily Aurora will be acceptable, it will be to be ordered from Philadelphia, as none of 1801. are yet bound. No map of Maryland is to be had here. I have ordered two different copies from Philadelphia, which if they should not be acceptable or either of them, can be kept here for sale, they being in demand.
          